Haskell, J.
Writ of error to reverse a judgment of this court for error in law. Plea, radio est erratum. The presiding justice found no error, and the case is here on exception.
This writ lies to such defects as are apparent from inspection of the record, a certified transcript of which should be exhibited at the trial. No such transcript is here produced. The plaintiff* shows only copies of original papers and docket memoranda, from which a record is to be made. Until that is done, it can not be known whether any error exists. Wood v. Leach, 69 Maine, 555.
A party desiring to reverse a judgment for error, should require the clerk to complete and attest his record, and until *92this is done the plaintiff is not entitled to relief in an action of this kind. Rockland Water Co. v. Pillsbury, 60 Maine, 425 ; McArthur v. Starrett, 43 Maine, 345 ; Denison v. The Portland Co. 60 Maine, 519; Valentine v. Norton, 30 Maine, 194; Starbird v. Eaton, 42 Maine, 569; Paul v. Hussey, 35 Maine, 97; Kirby v. Wood, 16 Maine, 81; Jewett v. Hodgdon, 2 Maine, 335.
It would seem that if the plaintiff had exhibited a transcript of a record of a judgment against him on the writ of review, for the same amount of the original judgment with costs of review, that the same would be erroneous. The judgment in review did not vacate the original judgment, but that judgment should be affirmed, and execution should issue for costs of review only. R. S., c. 89; Dyer v. Wilbur, 48 Maine, 287; Crehore v. Pike, 47 Maine, 435.

Exceptions overruled.

Peters, C. J., Daneorth, Virgin, Emery and Foster, JJ., concurred.